359 U.S. 119 (1959)
CITY OF LOS ANGELES ET AL.
v.
PUBLIC UTILITIES COMMISSION OF CALIFORNIA ET AL.
No. 656.
Supreme Court of United States.
Decided March 23, 1959.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Roger Arnebergh, Alan G. Campbell and Walhfred Jacobson for appellants.
J. Thomason Phelps for appellees. Arthur T. George, Francis N. Marshall, John Robert Jones, Alvin H. Pelavin and Warren A. Palmer for the Pacific Telephone & Telegraph Co. et al., appellees.
PER CURIAM.
The motion of the Pacific Telephone and Telegraph Company et al. to be added as parties appellee is granted. The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.